                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                ASHEVILLE DIVISION
                            DOCKET NO. 1:18-cv-00077-FDW
 MARCUS FREEMAN,                     )
                                     )
        Plaintiff,                   )
                                     )
 vs.                                 )
                                     )                                    ORDER
 ANDREW SAUL, Commissioner of Social )
 Security                            )
                                     )
        Defendant                    )
                                     )

       THIS MATTER is before the Court on Plaintiff’s Motion for Attorney Fees pursuant to 42

U.S.C. § 406(b)(1) in the amount of $3,500.00. (Doc. No. 17). Defendant does not oppose this

motion.

       When a plaintiff receives an award of attorney’s fees under both the Equal Access to Justice

Act (the “EAJA”) and § 406(b), Plaintiff’s attorney is required to repay the lesser award to the

Plaintiff. Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002). However, this only occurs if the

attorney “actually receives” the fees. Stephens ex rel. R.E. v. Astrue, 565 F.3d 131, 139 (4th Cir.

2009) (emphasis in original). According to Plaintiff’s motion, the entirety of Plaintiff’s EAJA

award was seized by the government to pay Plaintiff’s debts. (Doc. No. 17, p. 2). Since Plaintiff’s

attorney therefore did not receive any of the award under the EAJA, there is no double payment

and no need to repay Plaintiff.

       Pursuant to Comm’r of Soc. Sec. v. Ratliff, 560 U.S. 586 (2010), the fee awarded will first

be used to offset any debt Plaintiff may owe to the United States. The Commissioner will

determine whether Plaintiff owes a debt to the United States. If so, the debt will be satisfied first,

                                                  1
and if any funds remain they will be made payable to Plaintiff and mailed to Plaintiff’s counsel.

If the United States Department of the Treasury reports to the Commissioner that the Plaintiff does

not owe a federal debt, the government will exercise its discretion and honor an assignment of fees

under § 406(b), and pay the awarded fees directly to Plaintiff’s Counsel.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Attorney Fees under § 406(b),

(Doc. No. 17), is GRANTED, and an award of attorney’s fees in the amount of $3,500.00 is hereby

approved pursuant to 42 U.S.C. § 406(b).

       IT IS SO ORDERED.




                                     Signed: April 7, 2020




                                                  2
